DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 14 April 2022 fails to place the application in condition for allowance. 
Claims 1-7 and 16-23 are currently pending and under examination.

Status of Rejections
All previous rejections are herein maintained.

Response to Arguments
Applicant’s arguments, see pg. 6 2nd paragraph towards Isono, filed 14 April 2020, with respect to the previous citations towards the inner chamber, outer chamber, recirculating chamber have been fully considered and are persuasive.  It is noted in the Final Rejection, incorrect reference numbers were provided by the Examiner towards the structures cited due to a typographical error. The rejections of claims 1 and 21-23 has been maintained with the correct citation numbers. Thus, the action presented herein is Non-Final as required.
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive towards Abraham. Applicant argues that the cited pump in Abraham is a “delivery pump” that draws fluid from reservoir 1551 and thus “not coupled to a return line positioned between an outlet of the vessel and the inlet of the recirculating tank”. First, the claims require “fluidly coupled” which is clear the pump is fluidly coupled to the claimed components. Second, the claims does not require the delivery  pump to be between “an outlet of the vessel and an inlet of the recirculating tank” nor the return pump. The return pump as claimed need only be “fluidly coupled” to the return line in any discernable manner with or without any intervening components.
No further arguments are presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham et al (US 2014/0166476 A1).
As to claim 1, Abraham discloses an electroplating processing system (Fig. 15) comprising: 
	a recirculating tank (Fig. 15 #1551 containing a first volume of processing fluid, 
	a vessel (#1555) configured to receive the processing fluid from the recirculating tank (via dark line connect to valve 1556), wherein the vessel comprises an inner chamber (#1560) and an outer chamber (outside of 1558 into trough area 1556), wherein the inner chamber is sized to hold a second volume of processing fluid less than the first volume of processing fluid (See relative sized between 1560 and 1551), and wherein a liquid level sensor is associated with the vessel to provide a liquid level indication in the outer chamber (#1568); 
	a delivery pump fluidly coupled with the recirculating tank and positioned between the recirculating tank and the vessel (“second pump” [0011], [0113])
	a return line positioned between an outlet of the vessel and an inlet of the recirculating tank (#1562); and 
	a return pump fluidly coupled with the return line (wherein pump 1550 is fluidically connected to return line via tank 1551), wherein the return pump is electrically coupled with the liquid level sensor (controller 1569 connected to both pump and sensor where the pump is controlled via response from the sensor – see [0106] “In response to an error sensor signal from an overflow sensor 1568, a controller (e.g., the flow controller 1569) may shut off the pump 1550” thus considered “electrically coupled”).

As to claim 2 and 17, Abraham further discloses the return line comprises a restriction sized to maintain a gravity-assisted fluid flow rate less than a steady-state delivery rate of the delivery pump (either valve 1567 or 1570 naturally results in a constriction to limit flow therein in response from applied control 1566/1557) wherein the restriction is formed on the return line between the return pump and the recirculating tank (see citation above as required by instant claim 17).

As to claim 3, Abraham further discloses wherein the return pump is configured to disengage when the liquid level sensor indicates a fluid level in the outer chamber of the vessel at or below a predetermined minimum. ([0106] “In response to an error sensor signal from an overflow sensor 1568, a controller (e.g., the flow controller 1569) may shut off the pump 1550”).

As to claim 5, since the prior art pump is used for pumping an electroplating solution ([0005]) it is deemed “chemically compatible with at least one of methanesulfonic acid, potassium hydroxide, and boric acid.”

As to claim 16, Abraham discloses wherein the liquid level sensor is a first liquid level sensor disposed at a first height on the vessel (See Fig. 15) and wherein the electroplating processing system further comprises: a second liquid level sensor disposed at a second height on the vessel (Fig. 15 #1564 [0104] “a fluid level sensor…of the processing cells(s) 1555 which is at a different height in Fig. 15).

Claims 1 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isono et al (US 2011/0056840 A1).
As to claim 1, Isono discloses an electroplating processing system (Fig. 1) comprising: 
	a recirculating tank containing a first volume of processing fluid (Fig. 1 #17/19 in tank body 20), 
	a vessel (#13) configured to receive the processing fluid from the recirculation tank (via 41), wherein the vessel comprises an inner chamber (#47) and an outer chamber (#49), wherein the inner chamber is sized to hold a second volume of processing fluid less than the first volume of processing fluid (See relative sized between combined17/19 and 49), and wherein a liquid level sensor is associated with the vessel to provide a liquid level indication in the outer chamber ([0039]); 
	a delivery pump fluidly coupled with the recirculating tank and positioned between the recirculating tank and the vessel (#64)
	a return line positioned between an outlet of the vessel and an inlet of the recirculating tank (#29); and 
	a return pump fluidly coupled with the return line (#64), wherein the return pump is electrically coupled with the liquid level sensor ([0039]).


As to claim 21, Isono further discloses a buffer vessel fluidly coupled between the processing vessel and the recirculating tank (#17), wherein the buffer vessel comprises a first exit port from the buffer vessel, wherein the buffer vessel comprises a standpipe coupled with a base of the buffer vessel (either 43a/41 or 35), and wherein the standpipe is characterized by a sloped surface of an interior edge at a top of the standpipe (Fig. 2B).

As to claim 22, Isono further discloses wherein the buffer vessel comprises a channel positioned within the buffer vessel and configured to deliver processing fluid down into the buffer vessel (Fig. 3d #s 29a).

As to claim 23, Isono further discloses wherein the standpipe is characterized by a port proximate the base of the buffer vessel, and wherein the standpipe provides access to a second exit port from the buffer vessel. (#43a where how it provide access is not claimed and the port is proximate the base as seen in Fig.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Mayer et al (US 2012/0138471 A1).
As to claim 4, Abraham fails to explicitly disclose wherein the return pump comprises an integral-level control algorithm to determine pump speed based on readings from the liquid level sensor.
	Mayer discloses wherein the return pump comprises an integral-level control algorithm to determine pump speed based on readings from the liquid level sensor ([0194]).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a return pump with integral level control algorithms as taught by Mayer in the apparatus of Abraham in order to control the pump based on the liquid level sensor and control the electrolyte solution and ensure the pump will not operate dry.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Mora Vallejo (WO 00/23639)
As to claim 6, Abraham fails to explicitly discloses wherein the return pump is rated at less than or about 100 Watts.
	Mora Vallejo discloses a pump with a rating of 55-65 W is suitable for recirculating solution in an electrolytic system (Title, pg. 3 “an electric pump with a power of 55/65 watts”).
	Thus, it would have been obvious to one of ordinary skill in the art to have used a return pump with a rating of 55/65 watts as taught by Mora Vallejo in the apparatus of Abraham because said rating is recognized as suitable for the intended use of recirculating solutions in an electrolytic system. See MPEP 2144.07.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abraham.
As to claim 7, Abraham fails to explicitly disclose wherein the vessel is positioned within the system at a fluid height differential from the recirculating tank of less than 24 inches.
	However, Abraham discloses that fluid height differential can be changed depending on the required process parameters ([0044]-[0045]) where a large vertical drop results in a large pressure and a flow rate of 50 liter per minute ([0049]) and a low flow rate of 5 liter per minute controlled via valve ([0050] thus established the drop as a result effective variable based on the height of the drop, size of the pipes thus obvious to optimized based on the desired flow conditions. See MPEP 2144.05.


Claims 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham in view of Rash et al (US 2011/0226614 A1).
As to claims 18-20, Abraham fails to explicitly disclose a container fluidly coupled with the return line between the vessel and the return pump, wherein the container is configured to receive processing fluid exiting the vessel, and wherein the container comprises a media configured to extract entrained bubbles within the processing fluid, (as required by instant claim 18), wherein the media comprises a polymeric material (as required by instant claim 19), and wherein the polymeric material comprises a mesh disposed within the container. (as required by instant claim 20).
	Rash discloses an electrolyte regulation system (Title) comprising disclose a container (Fig. 5 #502) fluidly coupled with the return line between the vessel and the return pump, wherein the container is configured to receive processing fluid exiting the vessel ([0058]), and wherein the container comprises a media configured to extract entrained bubbles within the processing fluid, (#510 as required by instant claim 18), wherein the media comprises a polymeric material ([0058], [0060] as required by instant claim 19), and wherein the polymeric material comprises a mesh disposed within the container. ([0058] as required by instant claim 20).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the container with media as taught by Rash in the apparatus of Abraham because it allows the device to filter out bubbles ([0058] Rash).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795